[stockredemptionagreement001.jpg]
92858881.5 0059466-00001 STOCK REDEMPTION AGREEMENT (Brenton W. Hatch) THIS
STOCK REDEMPTION AGREEMENT (this “Agreement”) is made and entered into this 26th
day of May 2017, by and between Profire Energy, Inc., a Nevada corporation, and
Hatch Family Holding Company, LLC individual (“Hatch”). The Corporation and
Hatch are later sometimes collectively referred to in this Agreement as the
“Parties.” Background A. The Corporation is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Nevada.
The authorized capital stock of the Corporation consists of (i) 10,000,000
shares of preferred stock, of which, as of the date of this Agreement, no shares
are issued and outstanding, and (ii) 100,000,000 shares of common stock (the
“Profire Common Stock”), of which, as of the date of this Agreement 53,666,961
shares are issued and 50,044,115 outstanding; B. Hatch owns 13,850,000 shares of
the issued and outstanding shares of the Profire Common Stock; C. The
Corporation desires to purchase and redeem from Hatch, and Hatch desires to sell
to the Corporation, 1,300,000 shares of Profire Common Stock (the “Redemption
Shares”) for the consideration and subject to the terms and conditions set forth
in this Agreement; and D. The Parties desire that their agreement concerning the
redemption of the Redemption Shares by the Corporation be reduced to writing.
Agreement NOW, THEREFORE, in consideration of the covenants and agreements set
forth in this Agreement, as well as other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the Parties agree each with
the other that the Corporation will redeem the Redemption Shares from Hatch and
Hatch will sell the Redemption Shares to the Corporation all upon the terms and
conditions provided for in this Agreement. 1. Redemption and Sale of the
Redemption Shares. Upon and subject to the terms and conditions of this
Agreement, Hatch agrees to sell, convey, transfer, and deliver and by this
Agreement does sell, convey, transfer, and deliver to the Corporation, and the
Corporation agrees to purchase, redeem, and to accept delivery of and by this
Agreement does purchase, redeem, and accept delivery from Hatch of the
Redemption Shares, free and clear of all restrictions on sale or other
disposition, liens, charges, claims, security interests, or any other
encumbrances. Simultaneously with the execution and delivery of this Agreement
by the Parties. Hatch shall deliver to the Corporation the stock certificate
evidencing his ownership of the Redemption Shares, duly endorsed in blank.



--------------------------------------------------------------------------------



 
[stockredemptionagreement002.jpg]
2 92858881.5 0059466-00001 2. Purchase Price. Simultaneously with the execution
and delivery of this Agreement by the Parties and upon the delivery of the
certificate for the Redemption Shares to the Corporation, the Corporation shall
pay Hatch in immediately available funds, the sum of $1,703,000, which amount
represents the number of Redemption Shares multiplied by the 30- day average of
the closing prices for the Profire Common Stock as reported by the Nasdaq
Capital Market for the 30 trading days immediately preceding the date of this
Agreement. 3. Representations and Warranties of Hatch. Hatch represents and
warrants to, and covenants with, the Corporation and its successors and assigns
that: (i) Hatch owns all of the Redemption Shares, free and clear of any and all
claims, liens, restrictions, security interests, charges, or encumbrances; (ii)
the Redemption Shares are not in any way encumbered or pledged as security;
(iii) Hatch has the full right and authority to sell, transfer, convey, and
deliver the Redemption Shares to the Corporation as in this Agreement provided;
(iv) simultaneously with the execution of this Agreement, Hatch has sold,
transferred, conveyed, and delivered to the Corporation all of the Redemption
Shares, free and clear of all restrictions on sale or other disposition, liens,
charges, encumbrances, security interests, or claims of every kind or nature;
(v) no entity or person has an option or right, present or future, legal or
equitable, written or unwritten, to purchase or acquire from Hatch any of the
Redemption Shares; (vi) to the best of Hatch’s knowledge, Hatch’s delivery of
the Redemption Shares to the Corporation has conveyed to the Corporation good
title to the Redemption Shares free and clear of all restrictions on sale or
other disposition, liens, charges, encumbrances, security interests, or claims
of every kind or nature; (vii) Hatch has the full and unlimited right to
transfer the Redemption Shares as in this Agreement provided and Hatch will
defend Hatch’s and the Corporation’s ownership of the Redemption Shares as
described in this Agreement; (viii) Hatch understands that the Corporation’s
purchase of the Redemption Shares will result in a taxable event for Hatch, an
event as to which the Corporation has not advised Hatch; (ix) to the best of
Hatch’s knowledge, Hatch has informed the Corporation of all obligations and
liabilities that have been or may be imposed on the Corporation as a result of
or in any way based on any acts or omissions to act of Hatch; and



--------------------------------------------------------------------------------



 
[stockredemptionagreement003.jpg]
3 92858881.5 0059466-00001 (x) Hatch has had the opportunity to meet with
officers of the Corporation, to ask questions and receive answers concerning the
Corporation, and has received all information that Hatch believes is necessary
or desirable in connection with the transactions contemplated by this Agreement.
The representations, warranties, and covenants of Hatch set forth in this
Agreement in general and in this Paragraph 3 in particular or in any
certificates or other documents provided or executed by Hatch pursuant to this
Agreement shall survive the closing of the purchase and sale of the Redemption
Shares and shall continue in full force and effect. 4. Mutual Representations
and Warranties. Each party represents and warrants to, and covenants with, the
other party that: (i) each party understands that he or it has been advised to
consult with independent legal counsel with respect to the advisability of
executing this Agreement; and (ii) each party has made such investigation of the
facts pertaining to this Agreement and all matters pertaining to this Agreement
as it or he deems necessary or appropriate under the circumstances; each party
has read and understands all of the terms and provisions of this Agreement; each
party is signing this Agreement voluntarily and of his or its own free will,
without coercion or duress, intending to be legally bound thereby; and, in
executing this Agreement, each party has and does not rely on any inducements,
promises, or representations of the other party, other than the terms and
conditions specifically set forth in this Agreement. 5. Confidentiality. Hatch
agrees that he shall maintain in the strictest confidence, and shall not,
without the express, prior written consent of the Corporation, reveal, disclose,
furnish, or make accessible, directly or indirectly, to any person or entity,
any nonpublic information provided to Hatch by the Corporation in connection
with the transactions contemplated by this Agreement. 6. Miscellaneous. (a)
Expenses. The Parties agree that the Corporation and Hatch shall each be
responsible for one-half of the legal fees charged by Stoel Rives LLP, counsel
to the Corporation, in connection with the transactions contemplated by this
Agreement. Any other expenses of any party to this Agreement not otherwise
provided for in this Agreement, shall be paid by such party, whether or not the
transactions contemplated by or in this Agreement are in fact consummated. (b)
Notices. All notices, requests, demands, and other communications under this
Agreement shall be in writing and shall be delivered (i) personally, (ii) by
first-class mail, certified, return receipt requested, postage prepaid, (iii) by
overnight courier, with one acknowledged receipt, or (iv) by facsimile
transmission followed by delivery by first-class mail



--------------------------------------------------------------------------------



 
[stockredemptionagreement004.jpg]
4 92858881.5 0059466-00001 or by overnight courier, in the manner provided for
in this Paragraph 6(b) and properly addressed as follows: If to the Corporation
to: Profire Energy, Inc. 321 South 1250 West, Suite 1 Lindon, UT 84042
Attention: Ryan W. Oviatt If to Hatch: Brenton W. Hatch 321 South 1250 West
Lindon, UT 84062 or to such other address as a party to this Agreement may
indicate to the other party in the manner provided for by this Paragraph 6(b).
Notices, etc. given by mail shall be deemed effective and complete four (4)
business days following the date of the posting and mailing thereof in
accordance with this Paragraph 6(b); notices, etc. given by overnight courier
shall be deemed effective and complete upon delivery; notices by facsimile
transmission shall be deemed effective upon confirmed receipt, unless receipt
thereof shall be disputed in which case receipt shall be deemed effective as of
the effective date of the follow-up notice called for by this Paragraph 6(b)
with respect to such facsimile-transmitted notice; and notices, etc. delivered
personally shall be deemed effective and complete at the time of the delivery of
the notice and the obtaining of a signed receipt for the notice, unless a party
shall refuse to provide a signed receipt, in which case the notice shall be
effective upon the completion of personal delivery of the notice in such a way
as to insure the ability to establish personal delivery. (c) Counterparts. This
Agreement may be executed by the Parties signing separate copies of this
Agreement, in which event all such copies shall constitute original counterparts
of this one Agreement but all of which together shall constitute one and the
same agreement. (d) Successors and Assigns. All the terms of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
Parties and their respective successors, permitted assigns, heirs, and legal
representatives, and nothing contained in this Agreement is intended to confer
any right, remedy, or benefit upon any other person. No assignment or delegation
of this Agreement, or of any of the rights or obligations under this Agreement,
by any party to this Agreement shall be valid without the written consent of the
other party. (e) Paragraph Headings. The paragraph headings in this Agreement
are for the purpose of reference only, and shall not limit or otherwise affect
any of the terms of this Agreement.



--------------------------------------------------------------------------------



 
[stockredemptionagreement005.jpg]
5 92858881.5 0059466-00001 (f) Invalidity. If any part or parts of this
Agreement shall be held to be null or void or otherwise unenforceable, such
invalidity shall not affect the validity and enforceability of the rest of this
Agreement. (g) Incorporation of Recitals. Recitals A through D are incorporated
by reference into this Agreement. (h) Additional Documents. The Parties shall
execute any additional documents that may be necessary or desirable to carry out
the intent of this Agreement. (i) Attorneys’ Fees. Should any party default in
any of the covenants contained in this Agreement, or in the event a dispute
shall arise as to the meaning of any term of this Agreement, the defaulting or
non-prevailing party shall pay all costs and expenses, including reasonable
attorneys’ fees, that may arise or accrue from enforcing this Agreement,
securing an interpretation of any provision of this Agreement, or in pursuing
any remedy provided by applicable law whether such remedy is pursued or
interpretation is sought by the filing of a lawsuit, an appeal, or otherwise.
(j) Construction. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Utah, which internal laws
exclude any provision or interpretation of such laws that would call for, or
permit, the application of the laws of any other state or jurisdiction, and any
dispute arising therefrom and the remedies available shall be determined solely
in accordance with such internal laws. Whenever the context requires, the
singular shall include the plural and the plural shall include the singular, the
whole shall include any part thereof, and any gender shall include all other
genders. Time is of the essence and performance of this Agreement. (k)
Nonwaiver. No failure by any party to take action on account of any default,
whether in a single instance or repeatedly, shall constitute a waiver of any
such default or of the performance required under this Agreement. No express
waiver by any party of any provision of or performance under this Agreement or
of any default shall be construed as a waiver of any other or future provision,
performance, or default. Any waiver to be effective must be in writing and
signed by an appropriate officer of the Corporation or by Hatch, as the case may
be. (l) Entire Agreement-Modification. This Agreement supersedes all prior
agreements or understandings of the Parties on the subject matter of this
Agreement. Any prior negotiations, correspondence, agreements, proposals, or
understandings relating to the subject matter of this Agreement shall be deemed
to be merged into this Agreement and to the extent inconsistent with this
Agreement, such negotiations, correspondence, agreements, proposals, or
understandings shall be deemed to be of no force or effect. There are no
representations, warranties, or agreements, whether express or implied, or oral
or written, with respect to the subject matter of this Agreement, except as set
forth in this Agreement. This Agreement shall not be modified by any oral
agreement, either express or implied, and all modifications of this Agreement
shall be in writing and be signed by all of the Parties. The provisions of this
Paragraph 6(l) may not be modified, either orally or by conduct, either



--------------------------------------------------------------------------------



 
[stockredemptionagreement006.jpg]
6 92858881.5 0059466-00001 expressly or impliedly, and it is the declared
intention of the Parties that no provision of this Agreement, including this
Paragraph 6(l), shall be in any way modifiable in any manner whatsoever except
through a written document signed by all of the Parties. [SIGNATURE PAGE
FOLLOWS]



--------------------------------------------------------------------------------



 
[stockredemptionagreement007.jpg]
[Signature Page to Stock Redemption Agreement] 92858881.5 0059466-00001 IN
WITNESS WHEREOF, Profire Energy, Inc. has caused this Agreement to be signed on
its behalf and Brenton Hatch has signed on behalf of Hatch Family Holding, LLC
all on the date indicated in the first paragraph of this Agreement. PROFIRE
ENERGY, INC., a Nevada corporation (the “Corporation”) By:
_______________________________ Ryan W. Oviatt Chief Financial Officer By:
________________________________ Hatch Family Holding Company, LLC



--------------------------------------------------------------------------------



 